 -In V the Matter' Of WEST' VIRGINIA PULP '& PAPER Co.andLOCAL UNIONNo. -464; INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS-Case No. R-4057.-Decided October 23, 1942Jurisdiction:pulp and paper products manutacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition; expired contract held no bar; election-necessary.-Unit Appropriatefor Collective Bargaining:hourly paid electrical employeesat one of Company's plants, excluding salaried supervisory employees; heldto constitute an appropriate unit notwithstanding Company's request for anindustrial unit or a.multiple-plant craft unit.Board.McLanahan, Merritt, Ingraham c Christy,byMr. Henry Clifton,Jr.,-ofNew York City, for the Company.-Mr. Larry DalyandMr. Lawson Wimberly,ofWashington, D. C.,for the I. B. E. W.Mr. Roy M. Gumm,of Covington, Va., andMr. S. A. Stephens,of-Fort Edward, N. Y., for the Paper Mill Workers.Mrs. Augusta Spaulding,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local Union No. 464, International-BrotherhoodElectrical Workers, herein called the I. B. E. W., alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of West Virginia Pulp & Paper Company,Covington, Virginia, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Edward Grandison Smith, Trial Examiner. Said hearing washeld at Covington, Virginia, bn July 20 and 21, 1942.The Board,the Company, the I. B. E. W., and Local 152, International Brother--hood of Pulp, Sulphite & Paper Mill Workers, herein called thePaper Mill Workers, appeared and participated.,-All parties wereafforded full opportunity to be heard, to examine and cross-examineIDistrict 50, United Mine Workeis of America, although served with notice, did not appear.45 N. L. R. B., No. 12.59 60DECISIONSOF NATIONALLABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On August 7, 1942, the I. B. E. W.and, on August 19, 1942,,the Company filed briefs which,the Boardhas considered.Uponthe entirerecord inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWest Virginia Pulp & Paper Company is engaged in ,the manu-facture and distribution of pulp and paper products and chemicalbyproducts.It has its principal office -at New York City and ownsand operates mills at Covington, Virginia; Mechitnicville, New York;Williamsburg and Tyrone, Pennsylvania; Luke, Maryland; andCharleston, South Carolina.The Company's plant 'at Covington,Virginia, is directly involved in this proceeding.During the year 1941, the. Company purchased for the Covingtonplant raw materials valued at approximately $4,500,000, about, 50percent of which was brought to the plant from points- outsideVirginia.Durinn the same period, products, manufactured at theplant amounted in value to approximately $14,500,000, about 98 per-cent of which was shipped from the plant to points outside Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDLocalUnion No. 464,InternationalBrotherhood of ElectricalWorkers,and Local 152, International Brotherhood of Pulp, Sul-phite & Paper Mill Workers,are labor organizations affiliated with.theAmerican Federation of Labor,admitting to membership em-ployees of the Company.-III.THIS QUESTION CONCERNING REPRESENTATIONOn October 11, 1937, the Board certified the Paper Mill Workersas exclusive` bargaining representative of all employees at the Com-.pany'sCovington plant, excluding salaried employees.'Between-1937 and 1939 the Paper Mill Workers entered into oral agreementswith the Company covering such employees.During this period,separate consent elections were held among employees-at the Com-pany's Williamsburg and Luke plants. The Paper Mill Workers wonboth elections.Thereafter on August 1, 1939, the Company and the'Matter of1VestVu giuua PulpitPape> Compai yandLocalNo152, 1nteinateonal Brother-l.ood ofPnlp, Sulphite ct Paper Mill lVoil,e,s,3 N I. R B 675. WEST-VIRGINIA PULP &PAPER:CO.61'Paper Mill Workers entered into a -written exclusive bargaining con-tract covering employees at the Covington, Luke, and Williamsburgplants.The contract was by its terms effective to August -1, 1940,and thereafter renewable from year to year, subject to termination-on 30 days' notice from each renewal date.On August 17, 1940, theCompany and the Paper Mill Workers executed a new contract, of--'fective until August 1, 1941, with the same renewal clause.- On June3, 1941, the Company and the Paper Mill Workers agreed to extend-their contract of August 17, 1940, with certain changes, to August1, 1942.-In the summer of 1941 the I. B. E.'W. organized the Company'selectrical employees at the Covington plant.Some electrical em-ployees who were members of the Paper Mill Workers signed au-thorization cards in the I. B. E. W., although they did not withdrawtheirmembership in the Paper Mill Workers.On September 24,1941, representatives of the I. B. E. W. asked the Company to recog-nize the I. B. E. W. as bargaining agent of electrical employees attheCovington plant.The Company refused, alleging that thetract between the Company and the-Paper Mill Workers precludedthe Company from bargaining with the I. B. E. W. On December9, 1941, the I. B. E. W. filed the petition in this proceeding.On January 26, 1942, representatives of the Company, the PaperMillWorkers, and the I. B. E. W. conferred with the Regional Di-'rector with respect to the contention of the I. B. E. W. that electricalemployees at the Covington plant constituted a separate bargainingunit.On this occasion the Paper Mill Workers took the position thatits contract with the Company expiring August 1, 1942, constituteda bar to the determination. of the issues at that time.The Companyagreed.Further consideration upon the petition of the I. B. E. W.was therefore deferred until the close of the contract period.Thecontract by its terms has now expired and therefore constitutes nobar to a determination of the issues presented by the petition.A statement prepared by the Regional Director and other evidencesubmitted at the hearing indicate that the I. B. E. W. represents asubstantial number of employees in the appropriate u11it.3We find that a ,'question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.8The I.B B. W. presented to the Regional Diiector 39 authorization cards, all datedbetween September 30-and December 1, 1941; all of which appear to bear genuine signa-tures of employees on' the company's December 16, 1941,pay roll.At the hearing 34authorization cards, dated in June or July 1942,bearing apparently genuine signaturesof electrical employees on a current pay roll, were submitted in evidence.-There are about50 electrical employees in the appropriate unit. 62DECISIONS.OF NATIONALLABOR.RELATIONS BOARDIV. THE APPROPRIATE UNITThe L.B. E. W. contends that all hourly paid electrical employeesat the Covington plant, excluding salaried supervisory employees,-constitute an appropriate unit.At the hearing the Paper Mill Work-ers took the position that the electrical workers did not constitute aseparate bargaining unit apart from other production and Inainte-nance workers at the plant, although- the Paper Mill Workers con-ceded that the American Federation of Labor had granted craft juris-diction to the I. B. E. W. to represent such employees. -Subsequentto the hearing, on September.17, 1942, the Paper Mill Workers andthe I. B. E. W. entered into a stipulation that the unit-proposed bythe I. B. E. W. constituted an appropriate bargaining unit.4'.The Company contends (1) that'all hourly paid employees at theCovington, Luke, and Williamsburg plants constitute an appropriateunit or (2) that such employees at each of these three plants constituteseparate bargaining units.The Company further contends that, ifthe Board decides that electrical employees, as such, constitute aseparate unit apart from other production and maintenance em-ployees, electrical employees at the three named plants would consti-tute a more harmonious unit than would a unit of electrical employeesconfined to the Covington plant only.The Covington plant is an aggregate of several mills located onabout 100 acres of the Company's 400-acre property at Covington,Virginia.Jackson River, and about 40 acres and 150 buildings lie on the westside of the river.These buildings include pulp mills, paper mills,a board mill, bleach and chalk plants, a boilerhouse, a chemical andtall oil plant, garages, and yards.The approximately 2,000 hourlypaid employees at the plant include processing employees, mechanics,millwrights, welders, blacksmiths, pipe fitters, machinists, painters,foundry workers, and electricians.The Company generates electricityfor plant use and all equipment at the plant is electrically operated.All electrical maintenance and- construction ^}ork,, is,, performed byelectrical employees, who normally number about 50.'".-E1e6trical.ein-ployees are under the supervision of an electrical superintendent, whoreports to the general manager of the entire plant.The electricalsuperintendent has 2 assistants, who are in charge of the electricalshops, one on each side of the river.Employees work from one shopthroughout the Company's buildings and yards on the same side of-*With the agreement of the parties, this stipulation is herebymade, and is,part of therecord in this proceeding.In connection with this stipulation and agreement, the Com-pany reasserted-its position with respect to the appropriate unit,anore clearly set forthhereafter;and renewed a request for oral argument.The requestis_hereby denied. WEST VIRGINIA PULP &` PAPER CO.63the river.Employees assigned to work on one side of the river donot cross the river to work on the other side, except in emergencies.The Covington plant, the largest operated by the Company,5 is atsome distance from the Company's other mills .6There is no transferof employees from one plant to another. Each plant is operated by aplant manager.There is some difference in the products manufac-tured at the several mills, but the chief products are paper or paperboard.7The management of the Luke, Williamsburg, and Covingtonplants follows similar lines.In the former representation proceeding cited in footnote 2 above,the Company, the Paper Workers, and an unaffiliated labor organi-zation stipulated, and the Board found, that all employees at theCovington plant, excluding salaried employees, constituted an -ap-propriate bargaining unit.There has been no material change in theoperating conditions at the plant since the former decision was issued.Employees at the plant, with production and maintenance employeesat the Williamsburg and Luke plants, have bargained, with the Com-pany on a broad industrial basis.The Company contends that, underthese circumstances, an industrial unit is conclusively established asthe appropriate bargaining unit, that a craft unit of electrical em-ployees, if appropriate, should cover such employees at all three plantsof the Company, and that a craft unit of electrical employees at theCovington plant is not tenable.We do not agree. The circumstancesin each case must control the determination of the bargaining unit.,,-Electrical employees constitute a recognized craft unit.Electricalemployees at the Covington plant are a coherent and well identifiedgroup, of skilled workmen.We have frequently held that such em-ployees may bargain separately upon a craft basis or as_ part of anindustrial unit with other skilled and non-skilled workmen.At thepresent time, the Paper Mill Workers has conceded the right of theI.B. E. W. to represent electrical employees at the Covington plant.The I. B. E., W. does not claim to represent electrical employees atthe Luke or Williamsburg plant at this time.Neither the Paper MillWorkers nor any other industrial labor organization seeks-to repre-6There are about 2,000 employees at Covington,600 at Tyrone;450 at Williamsburg :1.750 at Luke(Piedmont) ;850 at Charleston ; and 1,250 at MechamcvilleIn theplants,and in the order listed,these are,respectively,about 50,25, 17, 44,and 20 electrical,employees.OFrom Covington to Charleston it is about 600 miles;from Covington to Luke, 160miles;from Luke to Tyr one, 90 miles: from Tyrone to Williamsburg,40 miles, and from.Williamsburg to'Mechanmcville,about 400 miles.7At Covington paper pulp,board,and white papers are made.At Charleston wood pulpismade and manufactured into board.At Luke white paper is the principal product andat Tyrone,book paper.At Williamsburg specially fine white paper of the higher gradeismade and at-Mechanicville,lithograph, label,and specialty papers.See Matter of Jonesd Lattghhn,Stegl CorporationandNational Organtzatxon,Masters,MatesitPilots of America,Local No 25,affiliated with the American Federation of Labor,et al . 37 N.LR B 366; andMatter of Pacific GasitElectric Co.andInternationalBrotherhood of Electrical Workers,44 NL R. B 665,and cases cited therein 64DECISIONS OF NATIONALLABOR RELATIONS BOARDsent the electrical employees at the Covington plant as part of anindustrial unit covering one or more plants of the Company." No labororganization has filed a petition to represent electrical employees ina three-plant unit."0Under these circumstances, we find that electricalemployees at the Covington plant constitute a bargaining unit apartfrom the production and maintenance employees with whom theyhave bargained in the past.We find that all hourly paid electrical employees of the Company atitsCovington, Virginia, plant, excluding salaried supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company within the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of the Directionof Election, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,-and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby-DIRECTED that, as part of the investigation to ascertain representatives for the purposes of collective bargaining with West Virginia Pulp& Paper Company, Covington, Virginia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among all em-ployees of the Company within the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notDThe consent of the Paper Mill workers herein to the craft unit proposed by theIB E W, and the absence of any competing oiganization seeking to represent the Com-pany's electucal employees as part of an industrial unit, distinguishes the instant casetiomPhoenix bfanufact+ninq Company,hereinafter citedIn the latter case the Boarddenied the petition of a craft union to set aside the die wwoikeis as a separate bargainingunit since a competing industrial organization had represented such employees, withtheir active participation and approval, as part of an industiial unit established by itlong history of collective bargaining.SeeMattel of Phoenix Manufacturing CompanyandIntinational Die Sinkers Conference,44 N L R B 1288; and cases cited therein.10CfMatter of Carnegie-Illinois Steel Corp Engineering Div-Naval Ordnance PlantandLocal Union,466,I.B T.IV, 34 N. L. R B. 40.- WESTVIRGINIAPULP&PAPERCO.65work during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Local Union No. 464, International Brotherhood ofElectricalWorkers, for the purposes of collective bargaining.CIIATRMAN Mir is took no part in the consideration of the above De-cision and Direction of Election.493508-43-vol. 45-5